DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Comments
2.	This office action is in response to the application received on 12/28/2020.
	Claims 21-23 have been canceled by applicant.
	Claims 1-20 are pending.
Specification
3.	The disclosure is objected to because of the following informalities:
The specification needs to be updated to include Pat No.10,806,448  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-6, 9-12 and 14-17 are rejected under 35 U.S.C. 102(b) as being anticipated by Timm et al. (US 2008/0308604) hereinafter (“Timm”).
With regard to claim 1, Timm discloses a surgical instrument (1), comprising: a shaft (20) comprising a shaft frame; an end effector (100), comprising: an end effector frame; and a jaw (110) movable relative to said end effector frame; an articulation joint (1512), comprising: an articulation frame, comprising: a proximal articulation end; and a distal articulation end (as seen fig. 44); a first articulation joint (2362) connecting said proximal articulation end to said shaft frame; and a second articulation joint (2364) connecting said distal articulation end to said end effector frame; a firing system (160) movable relative to said shaft frame, said articulation frame, and said end effector frame, wherein said firing system (160) comprises a cutting member (150) movable relative to said end effector frame.  
With regard to claim 2, Timm discloses the surgical instrument (1), further comprising an outer tube (2320) movable relative to said articulation joint (1512), 
With regard to claim 3, Timm discloses the surgical instrument (1),   further comprising: a first articulation wire (2882, 5092) fixedly attached to said end effector frame, wherein said first articulation wire (2882, 5092) is configured to rotate said end effector (110) in a first direction; and a second articulation wire (2882, 5092) fixedly attached to said end effector frame, wherein said second articulation wire (2882, 5092) is configured to rotate said end effector in a second direction.  
With regard to claim 4, Timm discloses the surgical instrument (1), wherein said first articulation wire (2882, 5092) is configured to push said end effector (110) in said first direction, and wherein said second articulation wire (2882, 5092) is configured to push said end effector (110) in said second direction.  
With regard to claim 5, Timm discloses the surgical instrument (1), wherein said first articulation wire (2882, 5092) comprises a first configuration when subjected to a compressive load  (para 0236)and a second configuration when subjected to a tensile load.  
With regard to claim 6, Timm discloses the surgical instrument (1),  wherein said articulation frame (fig. 78 or 79) comprises an articulation wire 
 With regard to claim 9, Timm discloses the surgical instrument (1), wherein said first articulation joint (1512) comprises a first fixed pivot axis (D-D as seen in figs. 42 & 43). 
With regard to claim 10, Timm discloses the surgical instrument (1), wherein said second articulation joint comprises a second fixed pivot axis (E-E).
With regard to claim 11, Timm discloses the surgical instrument (1), wherein said first pivot axis is parallel to said second fixed pivot axis (fig.42, 43).
With regard to claim 12, Timm discloses the surgical instrument (1), wherein said first articulation joint (as seen in fig. 52) comprises a ball-and-socket joint (2730).  
With regard to claim 14, Timm discloses the surgical instrument (1), wherein said articulation frame comprises a rigid spine (2320).  
With regard to claim 15, Timm discloses the surgical instrument ( 1), wherein said end effector (100) comprises a staple cartridge (200) comprising staples (350) removably stored therein, wherein said firing system (160) is configured to eject said staples (350) from said staple cartridge (200). 
With regard to claim 16, Timm discloses the surgical instrument (1), wherein said articulation frame (as seen in figs. 42-44) comprises a plurality of frame members including: a plurality of first frame members (2740, 2730); and a plurality of second frame members (2720, 2724), wherein said first frame members and said second frame members are arranged in an alternating arrangement (as seen in fig, 52). 
With regard to claim 17, Timm discloses the surgical instrument (1), wherein each said first frame member (2730) is defined by a first diameter (fig, 52), wherein each said second frame member (2724) is defined by a second diameter (fig.52), and wherein said second diameter is smaller than said first diameter.

6.	Claim 20 is rejected under 35 U.S.C. 102(b) as being anticipated by Scheib et al. (US 2010/0193568) hereinafter (“Scheib”).
With respect to claim 20, Scheib discloses an assembly (figs.42-43) for use with a surgical instrument (1200 fig.33), comprising: a shaft portion (1204); an end effector (1206); an articulation joint (1220) comprising a plurality of links (as seen in figs.34 & 42) including: a plurality of first links (1222), wherein each said first link (1222) comprises a first actuator aperture and a second actuator aperture (1397), and wherein each said first link (1222) is defined by a first diameter .
Claim Rejections - 35 USC §103	
7.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.

3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.    Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Timm.
 With regard to claim 7, Timm discloses the surgical instrument (1), having said first articulation wire and said second articulation wire (2882, 5092) but fails to show articulation wire which comprises a first coil spring and said second articulation wire which comprises a second coil spring.
However, Timm articulation wire shows some degree of spring-like flexibility to cause the end effector to articulate right and left. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to alternatively provide Timm with articulation wire comprising a first coil spring and a second coil spring, for and doing so will allow the end effector to articulate in the first position and second position to the target tissue for stapling and sealing.
With regard to claim 18, Timm discloses the surgical instrument (1) and each said first frame member (2730) but does not show a beveled surface which interfaces with a said second frame member.
	However, Timm discloses a ball-like frame member which interfaces with a said second frame member (2724) allowing the end effector to articulate in first and second positions.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to alternatively provide Timm with beveled frame member surface winch interfaces with a said second frame member for a predictable results of allowing the end effector to articulate in first and second positions.

9.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Timm as applied to claim 1 and further in view of Huitema et al. 
(US 5,704,534).
With regard to claim 8, Timm discloses the surgical instrument (1) but fails to show, wherein said articulation frame comprises a flexneck.  
Huitema teaches a surgical instrument (20), and articulation frame (as seen in fig. 2), wherein said articulation frame comprises a flexneck (32 fig.22).
In view of Huitema teachings, it would have been obvious to one having ordinary skill in the art at the time of invention to modify Timm by providing .

10.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Timm as applied to claims 1 and 12, and further in view of Hinman
 (US 2006/0111210)
 With respect to claim 13, the prior art of record fails to disclose or teach, wherein said second articulation joint comprises a ball-and-socket joint. 
However, Hinman teaches an assembly (fig.1A & 1B) including a second articulation joint comprising a ball-and-socket joint (132 fig.2B) which allow the link to pivot about a point (para 0105, lines 20-21).
In view of Hinman teachings, it would have been obvious to one having ordinary skill in the art at the time of invention to modify Timm by providing a second articulation joint comprising a ball-and-socket joint in order to allow to the end effector of Timm pivot about a point to left or right.

11.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Timm in view of Hinman (US 2006/0111210).
With respect to claim 19, Timm discloses a surgical instrument (1), comprising: a shaft (20) comprising a shaft frame; an end effector (100), except for a second articulation ball-and-socket joint connecting said distal articulation end to said end effector frame.
However, Hinman teaches an assembly (fig.1A & 1B) including a second articulation joint comprising a ball-and-socket joint (132 fig.2B) which allow the link to pivot about a point (para 0105, lines 20-21).
In view of Hinman teachings, it would have been obvious to one having ordinary skill in the art at the time of invention to modify Timm by providing a second articulation joint comprising a ball-and-socket joint in order to allow to the end effector of Timm pivot about a point to left or right.

Double Patenting
12.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
13.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
14.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,806,448. Although the claims at issue are not identical, they are not patentably distinct from each other because a person having ordinary skill in the art would have found the claims of the instant application to have been obvious variations of the claims of the patent.
 The claims of the patent and the claims of the present application are both directed to a surgical instrument including a shaft, and end effector, a jaw, an articulation joint, and frame. While the claims of the present application and the 
Patented claims 1-19 disclose all of the structure defined in application claims 1-20. Therefore, patented claims 1-19 are in essence a “species” of the generic invention of application claims 1-20.  It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 1-20 are anticipated by patented claims 1-19, application claims 1-20 are not patentably distinct from patented claims 1-19.
The application claims and patented claims match-up as follows:
Application Claims	Patent Claims US 10,806,448
1-20			1-19 

Conclusion
 15.	Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457.  The examiner can normally be reached on M-F & T-F 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL C CHUKWURAH/
Primary Examiner, Art Unit 3731  
                                                                                                                                                                                                      
3/29/2022